Citation Nr: 1524731	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-05 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to September 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran and his spouse testified before the undersigned at a Board hearing in August 2014.  A transcript of this hearing has been associated with the claims file.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and evidence indicates that it was more likely than not a result of service or etiologically related to in-service noise exposure.

2.  The Veteran currently has tinnitus, and evidence indicates that it was more likely than not a result of service or etiologically related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2014).

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran asserts that he has bilateral hearing loss and tinnitus which were caused by exposure to weapons noise while serving in combat in the Republic of Vietnam and as a military policeman.  Board Hearing Transcript 4-5.  The Veteran also stated that he first experienced hearing loss and tinnitus while in the service and had problems hearing since that time, although he didn't seek treatment for hearing loss until many years later.  Id. at 8, 13-16.  The Veteran's DD Form 214 indicates that his specialty was military policeman and that he did serve in the Republic of Vietnam.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, a layperson is competent to identify tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

In June 2009, the Veteran was afforded a VA audiological examination at which he stated that he had experienced decreased hearing and tinnitus for many years.  He stated that during his tour of duty in the Republic of Vietnam, he was exposed to acoustic trauma from rifles and grenades.  Audiological test results showed pure tone thresholds indicating bilateral hearing loss of sufficient severity to warrant a hearing loss disability pursuant to 38 C.F.R. § 3.385.  The examiner ultimately opined that the Veteran's tinnitus was at least as likely as not related to his hearing loss, but that hearing loss was not caused by noise exposure in the military because the Veteran's hearing had been found to be normal at his separation examination.

The Board points out that service connection for hearing loss cannot be denied solely because there was no evidence of the disorder during active duty.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The June 2009 examiner provided no further explanation for his finding that hearing loss was not related to the Veteran's service, nor did he consider the Veteran's credible lay statements regarding having hearing loss and tinnitus during and since service.  Thus the Board finds that the June 2009 is of minimal probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

There is no reason to doubt the credibility of the Veteran's reports, particularly given the consistency of his statements and his service records which confirm his assertions regarding weapons training, serving in Vietnam, and working as a military policeman.  Therefore, the Board finds that the Veteran had acoustic trauma in service and has had a continuity of symptomatology, manifested by decreased hearing acuity and tinnitus, since service.  See Fagan, 573 F.3d at 1287); Charles, 16 Vet. App. at 374; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has also been shown to have current bilateral hearing loss of sufficient severity to warrant a hearing loss disability pursuant to 38 C.F.R. § 3.385.  Hence, affording the Veteran the benefit of the doubt, entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


